Citation Nr: 0532156	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  98-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include lumbosacral strain.

2.  Entitlement to service connection for a right knee 
disorder, to include patellofemoral arthritis of the right 
knee.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for a psychiatric 
disorder, to include as being secondary to tuberculosis.

6.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the distal head of the fourth 
metacarpal of the right hand.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for residuals 
of a back injury, residuals of a right leg injury, 
tuberculosis, hypertension, and a psychiatric disorder as 
being secondary to tuberculosis.  It also continued the 
noncompensable evaluation for residuals of a fracture of the 
distal head of the fourth metacarpal of the right hand.

The Board notes at the outset that this case involves a 
rebuilt claims file.

In February 2003, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  

In September 2003, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between a low 
back disorder, including lumbosacral strain, and service.

2.  There is no competent evidence of a nexus between a right 
knee disorder, including patellofemoral arthritis of the 
right knee, and service, to include manifestations of 
arthritis within one year following discharge from service.

3.  There is no competent evidence of a nexus between 
hypertension and service, to include manifestations of 
hypertension within one year following discharge from 
service.

4.  There is no competent evidence of a nexus between the 
post service diagnosis of pulmonary tuberculosis and service, 
to include manifestations of such to a compensable degree 
within three years following discharge from service.  

5.  There is no competent evidence of a nexus between a 
psychiatric disorder, including depressive disorder, and 
service or a service-connected disability.

6.  Residuals of a fracture of the distal head of the fourth 
metacarpal of the right hand is manifested by no limitation 
of motion and minimal functional defects.


CONCLUSIONS OF LAW

1.  A low back disorder, to include, lumbosacral strain, was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A right knee disorder, to include patellofemoral 
arthritis of the right knee, was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

4.  Tuberculosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

5.  A psychiatric disorder, to include depressive disorder, 
was not incurred in or aggravated by service and was not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310(a) 
(2004).

6.  The criteria for a compensable evaluation for residuals 
of a fracture of the distal head of the fourth metacarpal of 
the right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5227 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 and 5230 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and that (4) VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2004 letter.  In the March 2004 
letter, RO stated that in order to substantiate a claim for 
service connection, the evidence would need to show that he 
had a disease or injury in service, a current disability, and 
a relationship between the current disability and service, 
which was usually established by medical records or a medical 
opinion.  The letter did not inform the veteran of the 
evidence necessary to substantiate the claim for increase; 
however, it is clear that the veteran is aware of the 
evidence necessary to substantiate that claim, as he has 
asserted that the finger is worse than the current evaluation 
contemplates.  In this regard, it is also noted that the 
November 2002 supplemental statement of the case (SSOC) 
provided a recitation of the applicable rating criteria and 
discussed the reason for denial of an increased rating.  The 
enactment of the VCAA was also noted and it was specifically 
indicated that the veteran should tell the RO of any 
additional evidence regarding his claim and that the RO would 
make reasonable effort to obtain it.  The May 2005 SSOC set 
forth the provisions of 38 C.F.R. Section 3.159 regarding the 
VA duties to notify and assist and again set forth the 
applicable rating criteria.  The veteran was also able to 
provide testimony regarding the symptoms of the service-
connected right hand disability and treatment he had 
received.  Thus, any deficiency of the March 2004 notice 
regarding the evidence necessary to substantiate the claim 
for increase is harmless error due to actual notice such that 
the veteran was properly informed and had a meaningful 
opportunity to participate effectively in the processing of 
his claim  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  It also told him that he could obtain 
private records himself and submit them to VA.  Finally, it 
told him that if he had any evidence in his possession that 
pertained to the claims, he should send it to VA.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to enactment of VCAA.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to VCAA-compliant 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The content 
of the March 2004 notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was 
provided an opportunity to submit additional evidence 
throughout the appeal process and after the issuance of the 
March 2004 letter.  The veteran submitted evidence at the 
February 2003 hearing, but has submitted no additional 
evidence since that time, even though he was given another 
opportunity to do so following the issuance of the March 2004 
letter and the May 2005 supplemental statement of the case.  
Thus, the Board finds that the actions taken by VA have 
essentially cured any error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1995 to 2003.  VA has attempted to obtain 
VA treatment records from 1980, as the veteran stated he was 
treated at a VA facility at that time for some of the 
disabilities for which he seeks service connection.  The 
record reflects that VA requested these records from the 
specified facility on two occasions, and treatment was no 
earlier than 1995.  The Board is satisfied that VA has 
fulfilled its duty in this regard.  VA also attempted to 
obtain alternative service medical records (the veteran's 
claims folder is a rebuilt folder and there are no service 
medical records), as the veteran alleged he had been treated 
for his back and right knee injuries and tuberculosis at that 
time.  In December 2004, the National Personnel Records 
Center stated that there were no other records available.

In the September 2003 remand, the Board asked the veteran to 
provide VA with permission to obtain private medical records 
that the veteran had alleged existed that were relevant to 
his claims.  It also asked the veteran to clarify treatment 
he had received in service for his psychiatric disorder.  The 
record reflects that VA sent the veteran a letter in March 
2004 asking for him to provide authorization to obtain 
specific private medical records and to clarify the 
psychiatric treatment he had received in service.  The 
veteran did not respond.

The veteran has been provided with examinations in connection 
with his claims for service connection for a low back 
disorder, a right leg disorder, a psychiatric disorder, and 
hypertension and the claim for increase.  VA had scheduled 
the veteran for an examination associated with tuberculosis, 
but the record reflects that the veteran failed to appear for 
that examination.  The examinations conducted in connection 
with the claims for service connection did not provide a 
medical opinion as to the likelihood of a nexus between a 
current disability and service.  Thus, in the September 2003 
remand, the Board requested that the veteran be provided with 
examinations for all of his claims and that the examiner 
provide an opinion on the likelihood of the current 
disability being related to service and of the current level 
of severity of the service-connected disability.  The record 
reflects that the veteran failed to appear for all the 
scheduled examinations, which were supposed to be conducted 
in July 2004.  In August 2004, the Appeals Management Center 
(AMC) informed the veteran that he had failed to appear for 
the examinations and asked if he wanted to be rescheduled.  
The veteran did not respond.  

Law and regulations require a claimant to cooperate fully 
with VA's reasonable efforts to obtain relevant evidence.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), 
(2)(i); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996) (VA's duty to assist is not a one-way street. A 
veteran cannot passively wait for help in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence).  The record also reflects that 
the veteran failed to report for examinations scheduled in 
1998 and 2000.  Due to the veteran's lack of cooperation with 
VA in regard to the claims on appeal, the Board finds that 
there is no reasonable possibility further development for 
medical records or examinations is necessary.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

At the February 2003 hearing before the undersigned, the 
veteran testified that he injured his right fourth finger, 
back, and right knee when he slipped on grease causing him to 
fall.  He stated he took medication after the injury to help 
with the pain, which he continued to do.  As to his right 
knee, the veteran indicated he had used an ace bandage for 
some time after the injury, and was first seen following 
service for his knee in 1990, when he was diagnosed with a 
torn meniscus.  The veteran admitted that the physician did 
not attribute it to service.  He stated he had seen 
chiropractors soon after his discharge from service for 
treatment for his low back.  

The veteran stated that when he entered service, he had a 
test done which indicated he had tuberculosis.  He was then 
isolated from others for a period of time and had to take 
"INH" for 18 months.  He testified that he developed a 
psychiatric disorder at that time because he was young, away 
from home, and had to wear a surgical mask, which made him 
feel like a leper.  He added that no one wanted to be around 
him and he was segregated from others.  The veteran testified 
he was first diagnosed with hypertension soon after he was 
discharged from service.  As to his fourth finger of the 
right hand, he stated that it hurt to move his hand and he 
could not write for long periods of time because of the pain, 
which pain was constant.  He described having swelling and 
weakness in his hand.

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for arthritis and 
hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.310(a), a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, the claims file has been lost and has been 
rebuilt.  Where records in control of a government agency are 
lost, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The Board has carefully reviewed the evidence of records and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder, a right 
knee disorder, hypertension, tuberculosis, and a psychiatric 
disorder, to include as being secondary to a service-
connected disability.  The reasons follow.

There are no service medical records due to the veteran's 
lost file; however, the veteran submitted a "Report of 
Medical History" that he had completed in June 1980, which 
was one month before he was separated from service.  In it, 
he denied a medical history of tuberculosis, recurrent back 
pain, "trick" or locked knee, depression or excessive 
worry, frequent trouble sleeping, or nervous trouble of any 
sort.  He stated "yes" to a history of swollen or painful 
joints.  The examiner noted that the veteran had sustained a 
fracture of the distal head of the fourth metacarpal in March 
1980, secondary to a fall and that the veteran still 
complained of stiffness of the right hand.  The veteran 
denied having been treated for a mental condition, being a 
patient in a hospital, and being treated for anything other 
than "minor illnesses."  

The veteran has brought forth competent evidence of current 
disabilities associated with each of his service connection 
claims.  He has been diagnosed with lumbosacral strain, 
patellofemoral arthritis of the right knee, hypertension, 
pulmonary tuberculosis, and depressive disorder.  Thus, the 
requirement of a current disability in a claim for service 
connection is met.

Regarding the claims for service connection for low back and 
right knee disorders, the veteran is competent to state that 
he sustained injuries to those areas.  At the February 2003 
hearing, the veteran stated he was seen many times in "sick 
call," and that there was more concern regarding his right 
leg.  The Board finds that such testimony is contradicted by 
the veteran's "Report of Medical History" that he completed 
one month before he was discharged.  For example, under item 
11, when the veteran reported problems with joints and broken 
bones, it appears he was addressing the injury he sustained 
to his right fourth finger, as that was the only disability 
that the examiner addressed when asked to elaborate on 
pertinent data shown in item 11.  The veteran specifically 
denied any recurrent back pain and "trick" or locked knee, 
which refutes his assertion of having been seen multiple 
times for knee and back pain prior to his discharge from 
service.  The Board accords the veteran's report of his 
medical history in 1980 more probative value, as he completed 
the history contemporaneous to service, when his memory was 
better.  Thus, this is evidence against a finding that the 
injuries he may have sustained to the low back and right knee 
in service caused chronic disabilities.  

Additionally, there is no evidence of continuity of 
symptomatology between the time the veteran was discharged 
from service until the diagnoses of the current disabilities.  
Again, the veteran testified he had been seen by a 
chiropractor soon after service, but failed to provide VA 
with permission to obtain those records.  The first 
documented clinical evidence of a low back disorder is in the 
October 1997 VA examination report, when the examiner 
diagnosed lumbosacral strain.  The first documented clinical 
evidence of arthritis in the right knee is in August 1998.  
These diagnoses are too remote from service (17 and 18 years) 
to indicate a positive association between the post service 
disabilities and service.  Further, there is a lack of 
competent evidence of a nexus between the post service 
diagnoses of lumbosacral strain and patellofemoral arthritis 
of the right knee and service, to include manifestations of 
arthritis in the right knee to a compensable degree within 
one year following the veteran's discharge from service.  

The Board is aware that in the October 1997 examination 
report, the examiner diagnosed "chronic" lumbosacral 
strain.  The veteran had reported to the examiner that he had 
sustained a low back injury in service, which was still 
causing him back problems.  Thus, it could be perceived that 
the examiner's finding that the lumbosacral strain was 
"chronic" was a nexus to service.  The Board finds, 
however, that there is a conflict in the record as to whether 
any injury in service caused a chronic condition, as the 
veteran specifically denied recurrent back pain one month 
prior to his discharge from service.  As stated above, that 
statement has more probative value than his statement now, as 
it was made contemporaneous to service.  Therefore, because 
the opinion is based upon history provided by the veteran, 
which is shown to be inaccurate, any attempt of asserting 
that the finding of "chronic" is a nexus to service is 
accorded no probative value.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

As to the claim for service connection for hypertension, the 
"Report of Medical History" is unclear whether the veteran 
was indicating there was a history of high or low blood 
pressure or not.  In denying a medical history of other 
disabilities, there was only one "X" in the "No" column.  
With the question of whether there was a history of high or 
low blood pressure, there are four "XXXX's" in the "No" 
column, with the first "X" falling under the "Yes" column.  
Regardless, there was no diagnosis addressing that medical 
history entered by the physician who signed the report.  
Again, the examiner was asked to comment on all pertinent 
data under item 11.  The first documented clinical evidence 
of hypertension is in May 1995, which is 15 years following 
his discharge from service and is too remote to indicate a 
positive relationship between hypertension and service.  More 
importantly, there is no competent evidence of a nexus 
between the post service diagnosis of hypertension and 
service, to include manifestations of hypertension to a 
compensable degree within one year following discharge from 
service.  

As to the claim for service connection for tuberculosis, the 
veteran has alleged that he had tuberculosis in service; 
however, in the "Report of Medical History," he 
specifically denied any history of tuberculosis, any 
treatment for anything other than minor illnesses, and 
hospitalization for any condition.  The Board accords his 
statement in the June 1980 report high probative value, as it 
was made contemporaneous to service.  The first documented 
clinical evidence of tuberculosis is in August 1998, which is 
18 years following his discharge from service and too remote 
to indicate a positive association between the post service 
diagnosis tuberculosis and service.  Further, there is no 
competent evidence of a nexus between the post service 
diagnosis of pulmonary tuberculosis and service, to include 
manifestations of such to a compensable degree within three 
years following discharge from service.  

As to the claim for service connection for a psychiatric 
disorder, the veteran claims that he had psychiatric symptoms 
in service when he was isolated from others and had to wear a 
surgical mask because of his positive test for tuberculosis.  
In the "Report of Medical History," the veteran 
specifically denied any treatment for mental illness and 
symptoms associated with a psychiatric disorder, such as 
depression, excessive worry, and nervous trouble of any sort.  
The first documented clinical evidence of a psychiatric 
disorder is in September 1997.  At that time, the veteran 
reported increased stress due to his getting a divorce from 
his wife.  He was referred for a consultation, at which time, 
the veteran stated he had been married for 15 years and had 
three children and had just been served divorce papers.  This 
is evidence against a finding that the post service 
psychiatric disorder is related to service.  There is no 
competent evidence of a nexus between the diagnosis of 
depressive disorder and the veteran's service, to include as 
being due to contracting tuberculosis.  Because the Board is 
denying the claim for service connection for tuberculosis, 
service connection for a psychiatric disorder as secondary to 
tuberculosis cannot be granted.

The Board notes that it attempted to obtain medical opinions 
regarding all the disabilities for which the veteran is 
seeking service connection; however, the veteran failed to 
report for the VA examinations scheduled in July 2004.  In an 
August 2004 letter, VA informed the veteran of his failure to 
report for the examinations and stated that he should respond 
to the letter in order for it to take action.  The veteran 
did not respond.  Thus, while the Board has a heightened duty 
to consider the benefit of the doubt in this case, it finds 
that with a lack of cooperation from the veteran, that 
heightened duty cannot be applied.  Not only did the veteran 
not avail himself for the examinations, he did not respond to 
the specific request for authorization to obtain private 
medical records, which he had identified were relevant to his 
claims.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a low back disorder, a right knee 
disorder, hypertension, tuberculosis, and a psychiatric 
disorder, to include as being secondary to a service-
connected disability, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

B.  Increased rating

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2004).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

The veteran's claim for a compensable evaluation for 
residuals of a fracture of the distal head of the fourth 
metacarpal of the right hand is a claim for increase.  
Therefore, his failure to appear for the examination would 
require a denial of the claim.  See id.  However, the Board 
finds that since the veteran was not provided with the 
specific provisions of 38 C.F.R. § 3.655 that pertained to a 
claim for increase, it will consider the claim based upon the 
evidence of record.  Specifically, in the June 2004 letter, 
the AMC told the veteran that if he failed to report for an 
examination, "the claim shall be rated based upon the 
evidence of record."  This is not the correct standard in a 
claim for increase.  See id.  To avoid any prejudicial error, 
the Board will consider the claim for increase based upon the 
evidence of record.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected disability is evaluated under 
Diagnostic Code 5227.  The Board notes that during the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating impairment of a 
single finger, effective August 26, 2002.  See 67 Fed. Reg. 
48784-48787 (July 26, 2002).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 (April 
2000).

The Board notes that in the May 2005 supplemental statement 
of the case, the RO provided and considered the amended 
regulations in connection with the claim for increase.  
Therefore, there is no prejudice to the veteran by the Board 
is considering his claim under both the former and the 
amended criteria.  See Bernard, 4 Vet. App. 384.  However, it 
must be noted that there are no clinical findings as to the 
service-connected right fourth finger following the August 
2002 amendments.  Regardless, the Board will consider both 
criteria, as neither is more favorable in this case, which 
will be explained below.  

The prior rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable evaluation was the only schedular 
rating available for the fourth finger.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the fifth finger, it was necessary to 
evaluate whether motion was possible to within two inches 
(5.1 centimeters) of the median transverse fold of the palm.  
See 38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran was able to do so, the 
rating would be for favorable ankylosis, otherwise it would 
be unfavorable ankylosis.  See id.

The amended rating criteria provide a noncompensable 
evaluation for ankylosis of the fourth finger, whether it is 
favorable or unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2004).  Again, a noncompensable rating is the only 
schedular rating available for this disability.  The rating 
schedule indicates that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.  

For the fourth finger (digit IV), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The amended rating criteria also provide evaluations for 
limitation of motion of fingers.  For the fourth finger, the 
only schedular rating provided is a noncompensable evaluation 
for any degree of limitation of motion, whether it affects 
the minor or the major hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2004).  Motion of the thumb and fingers should be 
described by appropriate reference to the joints whose 
movement is limited, with a statement as to how near, in 
centimeters, the tip of the thumb can approximate the 
fingers, or how near the tips of the fingers can approximate 
the proximal transverse crease of palm.  38 C.F.R. § 4.71.

The VA examination reports in the claims file that evaluated 
the service-connected finger do not address the specific 
criteria of the former or the amended criteria.  VA scheduled 
an examination for this disability, and the veteran failed to 
appear.  Therefore, the Board is limited to basing its 
determination on the VA examinations conducted in 1997 and 
2002.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
compensable evaluation for residuals of a fracture of the 
distal head of the fourth metacarpal of the right hand.  In 
this case, regardless of which criteria are used to evaluate 
the veteran's service-connected disability, a compensable 
evaluation is not warranted.  The prior rating criteria did 
not provide an evaluation for limitation of motion, and the 
new rating criteria only provide a noncompensable evaluation 
for any limitation of motion of the fourth finger, no matter 
how severe.  In the October 1997 VA examination report, the 
examiner addressed the function of the hand, as opposed to 
the right fourth finger.  However, in diagnosing the 
disability, he stated the veteran had a healed right hand 
fourth metacarpal fracture with "minimal functional 
deficits."  In the July 2002 VA examination report, the 
examiner stated the veteran's finger had full range of motion 
of that finger.  He diagnosed status post fracture of the 
right fourth metacarpal with "minimal angulation."  

The July 2002 clinical findings establish that the veteran 
does not have ankylosis of that finger, as he had full range 
of motion.  Regardless, favorable ankylosis would warrant 
only a noncompensable rating under the former and amended 
rating criteria.  The examiner in the July 2002 examination 
report noted other clinical findings of the right hand, but 
those were attributed to rheumatoid arthritis, which he 
stated was not service connected.  The Board does not find 
that there is a basis for finding that the severity of the 
veteran's right fourth finger disability is equivalent to 
unfavorable ankylosis or amputation.  In October 1997, the 
finger was described as having "minimal functional defects" 
and in July 2002, the finger had full range of motion and 
there was no tenderness.  The medical evidence does not show 
that the veteran currently has residuals of the in-service 
injury, as opposed to another disability that affects the 
function of the hand.  Accordingly, the preponderance of the 
evidence is against assignment of a compensable disability 
rating under either the former or the amended criteria.

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 (2004).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see DeLuca, supra.  The veteran has indicated 
that he has pain with use of the right fourth finger.  In the 
October 1997 examination report, the examiner described the 
functional defects associated with the finger as "minimal."  
In the July 2002 examination report, the most recent 
examination, the examiner stated there was no tenderness of 
the metacarpal phalangeal joint, and the veteran had full 
range of motion of the right fourth finger.  Even accepting 
that he may have some residual pain from the in-service 
injury, the Board finds that it does not establish a basis to 
grant a separate evaluation for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  The preponderance of the evidence is 
against a finding that the service-connected disability 
warrants a compensable evaluation based upon functional loss.

Review of the record reveals that the RO considered referral 
of the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2004).  However, it determined that referral was not 
necessary.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The veteran is competent to report his symptoms, however, to 
the extent that he has asserted he warrants a compensable 
evaluation for the service-connected disability, the medical 
findings do not support his contentions.  At the February 
2003 hearing, he stated that that it hurt to move his 
fingers.  He described swelling in his right hand and having 
difficulty writing for long periods of time.  As noted above, 
in the July 2002 examination report, the examiner attributed 
the symptoms associated with the hand (as opposed to the 
fourth finger) to rheumatoid arthritis with synovitis of the 
extensor tendon of the right hand, which he noted was not 
service connected.  The clinical findings associated with the 
right fourth finger have been minimal.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  Accordingly, the preponderance 
of the evidence is against a compensable evaluation for 
residuals of a fracture of the distal head of the fourth 
metacarpal of the right hand, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of a back injury is denied.

Service connection for residuals of a right knee injury is 
denied.

Service connection for tuberculosis is denied.

Service connection for hypertension is denied.

Service connection for a psychiatric disorder, to include as 
being secondary to tuberculosis is denied.

An increased (compensable) evaluation for residuals of a 
fracture of the distal head of the fourth metacarpal of the 
right hand is denied.



_____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


